249 U.S. 62 (1919)
ALASKA SALMON COMPANY
v.
TERRITORY OF ALASKA.
No. 151.
Supreme Court of United States.
Argued January 20, 1919.
Decided March 3, 1919.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
Mr. Warren Gregory, Mr. E.S. McCord and Mr. W.H. Bogle, for plaintiff in error, submitted.
Mr. George B. Grigsby, Attorney General of the Territory of Alaska, for defendant in error.
Memorandum by direction of the court, by MR. JUSTICE DAY.
This action was brought in the District Court of Alaska by the Territory of Alaska to recover license taxes from the Alaska Salmon Company. Judgment was rendered *63 in the District Court in favor of the Territory. To review that judgment a writ of error was taken from the Circuit Court of Appeals for the Ninth Circuit. The Circuit Court of Appeals affirmed the judgment of the District Court. 236 Fed. Rep. 62. A petition for a rehearing was filed, and denied. Petition for writ of certiorari to the Circuit Court of Appeals was denied in this court. 242 U.S. 648.
The writ of error must be dismissed. The judgment of the Circuit Court of Appeals for the Ninth Circuit was final for the reasons set forth in Nos. 117 and 118, just decided, ante, 53.
Dismissed.